Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 6, 2007                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  133895                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  ________________________________________                                                                           Justices


  IN RE DILLON MICHAEL JOHNSON, Minor.
  ________________________________________

  DEPARTMENT OF HUMAN SERVICES,
          Petitioner,
  v                                                                SC: 133895
                                                                   COA: 271915
                                                                   Oakland CC
                                                                   Family Division: 05-712709-NA
  ANGELA JACQUES,
           Respondent,
  and
  DILLON MICHAEL JOHNSON,
             Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 17, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 6, 2007                        _________________________________________
           s0530                                                              Clerk